FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

In the Matter of: GARRETT KELLY          
KRAUSE,
                          Debtor,               No. 07-55131
                                                  D.C. No.
                                               CV-06-03779-AG
AMERICAN SPORTS RADIO NETWORK,
INC., a Nevada corporation; and
SOUND MONEY INVESTORS, INC., a                    ORDER
                                                CERTIFYING
Nevada corporation,                            QUESTION TO
                        Appellants,            THE SUPREME
                                                 COURT OF
                v.
                                                  NEVADA
GARRETT KELLY KRAUSE,
                          Appellee.
                                         
                     Filed October 10, 2008

     Before: Raymond C. Fisher and Richard A. Paez,
    Circuit Judges, and James L. Robart,* District Judge.


                           COUNSEL

Paul J. Laurin,Weiner & Laurin, 15760 Ventura Blvd., Suite
1727, Encino, California 91436, for the appellants.

Irv M. Gross, Robinson, Diamant & Wolkowitz, 1888 Cen-
tury Park East, Suite 1500, Los Angeles, California 90067, for
the appellee.

 *The Honorable James L. Robart, United States District Judge for the
Western District of Washington, sitting by designation.

                               14381
14382               IN THE MATTER OF KRAUSE
                 CERTIFICATION ORDER

   Pursuant to Rule 5 of the Nevada Rules of Appellate Proce-
dure, and as further explained below, we respectfully certify
the following question to the Nevada Supreme Court:

        Under Nevada law, may a domestic corporation
     whose charter has been revoked under Nevada
     Revised Statutes section 78.175(2) prosecute a law-
     suit either (a) in its own corporate name or (b)
     through its directors? If not, is the defendant entitled
     to have such a lawsuit dismissed with prejudice, or
     must the plaintiff corporation first be given a reason-
     able opportunity to reinstate its charter? Cf. Execu-
     tive Mgmt. Ltd. v. Ticor Title Ins. Co., 38 P.3d 872
     (Nev. 2002).

   The answer to this question will be determinative of the
matter pending before this court, and there is no clearly con-
trolling precedent in the decisions of the Nevada Supreme
Court.

   Submission of this case is vacated and all further proceed-
ings are stayed pending receipt of an answer to the certified
question. The parties shall notify the Clerk of this court within
one week after the Nevada Supreme Court accepts or rejects
the certified question, and again within one week after the
Nevada Supreme Court renders its answer.

I.   Background

   Appellee Garrett Kelly Krause (“Krause”) filed a Chapter
7 personal bankruptcy petition in the Central District of Cali-
fornia in 2005. Appellants American Sports Radio Network,
Inc. (“ASRN”) and Sound Money Investors, Inc. (“SMI”),
both Nevada corporations, were creditors of Krause’s bank-
ruptcy estate as the result of an unsatisfied Nevada civil judg-
ment for several million dollars. The bankruptcy court
                        IN THE MATTER OF KRAUSE                      14383
designated a “bar date” of January 13, 2006, for asserting
exceptions to discharge. See 11 U.S.C. § 523(c)(1); Fed. R.
Bankr. P. 4007(c). On January 12, 2006, ASRN and SMI filed
an adversary complaint alleging nondischargeability of the
debt arising from their unsatisfied judgment under 11 U.S.C.
§§ 523(a)(2), (a)(4), and/or (a)(6).1

   On March 7, 2006, Krause filed a motion to dismiss ASRN
and SMI’s adversary complaint on the ground that ASRN and
SMI lacked capacity to sue.2 In support of the motion, Krause
provided documentation showing that ASRN’s corporate
charter had been revoked by the state of Nevada on May 1,
2002, for failure to pay annual fees and to file its annual list
of corporate officers. See Nev. Rev. Stat. § 78.150 (2007).
SMI’s charter had been revoked on June 1, 2002, for the same
reasons. In opposing the motion to dismiss, ASRN and SMI
provided documentation showing that after Krause’s motion
was served, and before the bankruptcy court held a hearing on
Krause’s motion, ASRN and SMI corrected their delinquent
filing obligations and moved for reinstatement of their char-
ters. The Nevada Secretary of State reinstated ASRN’s charter
on March 28, 2006, and SMI’s on April 3, 2006.

  On May 16, 2006, the bankruptcy court held a hearing on
Krause’s motion to dismiss. At the conclusion of that hear-
ing, the bankruptcy court granted Krause’s motion and dis-
missed the adversary proceeding with prejudice. Applying
  1
     These subsections apply to debts arising “[l]oosely speaking, . . . from
intentional wrongdoing of various sorts (respectively, fraud, fiduciary mis-
conduct, and the commission of malicious torts).” Beezley v. Cal. Land
Title Co. (In re Beezley), 994 F.2d 1433, 1435 (9th Cir. 1993)
(O’Scannlain, J., concurring).
   2
     Although the bankruptcy court referred to the question in this case as
one of “standing” to sue, we note that it is capacity, not standing, which
is at issue. See De Saracho v. Custom Food Mach., Inc., 206 F.3d 874, 878
n.4 (9th Cir. 2000) (distinguishing between standing and capacity to sue);
6A Charles Alan Wright, et al., Federal Practice and Procedure § 1559
(2d ed. 1990) (same).
14384                  IN THE MATTER OF KRAUSE
Nevada law, the bankruptcy court concluded that the plain,
unambiguous language of Nevada Revised Statutes section
78.175(2)—stating that a corporation whose charter has been
revoked shall not “transact business”—precluded the filing of
a lawsuit by such a corporation. The court acknowledged the
Nevada Supreme Court’s holding in Executive Management
Ltd. v. Ticor Title Insurance Co., 38 P.3d 872 (Nev. 2002),
but found it inapplicable to the facts of this case because
Executive Management dealt with a different statute (relating
to foreign corporations) which the Nevada Supreme Court
found to be ambiguous.3

   On appeal to the district court, the district court affirmed,
agreeing with the bankruptcy court that section 78.175(2)’s
prohibition on transacting business was “unambiguous” and
“include[d] suing a debtor in an adversary proceeding.” The
district court also found Executive Management distinguish-
able. ASRN and SMI filed a timely appeal.4

   On appeal to this court, ASRN and SMI contend that
Nevada law is unclear regarding the capacity of a corporation
to continue a lawsuit when its charter has been revoked for
failure to comply with its annual fee and filing obligations.
They therefore request that we certify a question that
addresses the issue to the Nevada Supreme Court. Although
Krause states that he “does not necessarily oppose certifica-
tion,” he argues that (1) unlike in Executive Management, the
  3
     In Executive Management, the defendant moved to dismiss a lawsuit
by a plaintiff foreign corporation that had failed to qualify to do business
in Nevada and was thus prohibited from “commenc[ing] or maintain[ing]
any action” in Nevada under section 80.055(1)(b). See Executive Mgmt.,
38 P.3d at 874. Overruling prior precedent, see League to Save Lake
Tahoe v. Tahoe Reg’l Planning Agency, 563 P.2d 582, 584 (Nev. 1977),
however, the court held that the suit should not be dismissed, but rather
stayed, and that, if the plaintiff corporation promptly corrected its defi-
ciencies and qualified to do business in Nevada, the lawsuit could be
maintained. See Executive Mgmt., 38 P.3d at 876.
   4
     We have jurisdiction under 28 U.S.C. § 158.
                       IN THE MATTER OF KRAUSE                      14385
statutory language of section 78.175(2) clearly prohibits
ASRN and SMI from maintaining their lawsuit; and (2) even
if section 78.175(2) is interpreted, consistent with Executive
Management, to mean that a domestic corporation with a
revoked charter may continue a lawsuit after promptly obtain-
ing reinstatement of its charter, ASRN and SMI cannot bene-
fit from such a rule because they did not pursue reinstatement
promptly.

II.   Discussion

   We must determine, first, whether the bankruptcy court5
properly ruled that ASRN and SMI lacked capacity to sue
when they filed their complaint on January 12, 2006, because
their corporate charters had been revoked pursuant to section
78.175(2). Second, if ASRN and SMI lacked capacity to sue
when they filed their adversary action, we must determine
whether the bankruptcy court erred by not allowing the subse-
quent reinstatement of their charters to relate back to the date
of filing of their complaint. Finally, even if ASRN and SMI
lacked capacity to sue and the subsequent cure of that defect
did not relate back, we must determine if the bankruptcy court
erred by dismissing the complaint rather than granting ASRN
and SMI leave to join their corporate directors as real parties
in interest.

   The Federal Rules of Civil Procedure and Bankruptcy Pro-
cedure require us to apply Nevada law to determine ASRN
and SMI’s capacity to sue. See Fed. R. Civ. P. 17(b)
(“Capacity to sue . . . is determined . . . for a corporation, by
the law under which it was organized . . . .”); Fed. R. Bankr.
  5
   Because our review of the district court’s judgment is de novo, Metcalf
v. Golden (In re Adbox, Inc.), 488 F.3d 836, 839 (9th Cir. 2007), our ulti-
mate focus is on the bankruptcy court’s ruling. We review de novo the
bankruptcy court’s grant of a motion of dismiss. Id. at 840. We also
review de novo the bankruptcy court’s interpretation of the Federal Rules.
See Brawders v. County of Ventura (In re Brawders), 503 F.3d 856 (9th
Cir. 2007).
14386               IN THE MATTER OF KRAUSE
P. 7017 (making Federal Rule of Civil Procedure 17 applica-
ble to adversary proceedings in bankruptcy court). Similarly,
in order to determine whether the directors should have been
substituted as plaintiffs, we must determine the powers, under
Nevada law, of directors of corporations whose charters have
been revoked. In summary, this case requires us to determine
the nature and extent of the powers of a Nevada corporation,
after its charter has been revoked under Nevada Revised Stat-
utes section 78.175(2), to institute or maintain a suit, either in
its own name or through its directors.

   Among the subsidiary questions that confront us are these:
May a Nevada corporation sue in its own name when its char-
ter has been revoked pursuant to section 78.175(2)? Cf. Nev.
Rev. Stat. § 78.060(2) (“Every corporation, by virtue of its
existence as such, is entitled . . . [t]o sue and be sued in any
court of law or equity.”). If not, do its directors acquire the
powers of receivers or trustees, including the power to sue on
the corporation’s causes of action? See id. § 78.175(5) (“If the
charter of a corporation is revoked . . . as provided in subsec-
tion 2, all the property and assets of the defaulting domestic
corporation must be held in trust by the directors of the corpo-
ration as for insolvent corporations . . . .”); id. § 78.635(2)(b)
(providing that a trustee or receiver of an insolvent corpora-
tion may “institute suits at law or in equity for the recovery
of any estate, property, damages or demands existing in favor
of the corporation”). If a corporation whose charter has been
revoked pursuant to section 78.175(5) has filed suit in its own
name, and an objection to its capacity to sue is made, must the
court dismiss the case? Cf. League to Save Lake Tahoe v.
Tahoe Reg’l Planning Agency, 563 P.2d 582, 584 (Nev. 1977)
(applying analogous rule to foreign corporations), overruled
by Executive Mgmt., 38 P.3d 872. If the statute of limitations
has run in the meantime, must the dismissal be with preju-
dice? Cf. id. at 584-85. Or should a court confronted with an
objection to a Nevada corporation’s capacity to sue because
its charter has been revoked instead stay the case to allow the
corporation to promptly obtain reinstatement of its charter and
                    IN THE MATTER OF KRAUSE                14387
to maintain the action? See Nev. Rev. Stat. § 78.180 (provid-
ing that the Secretary of State “shall” reinstate a corporate
charter upon cure of underlying deficiency, and that such rein-
statement “relates back to the date on which the corporation
forfeited its right to transact business . . . and reinstates the
corporation’s right to transact business as if such right had at
all times remained in full force and effect”); cf. Executive
Mgmt., 38 P.3d at 876 (applying analogous rule to foreign
corporations).

A. The meaning of “transact business” under section
78.175(2)

   As a threshold matter, we are unsure whether, or to what
extent, the revocation of a corporate charter deprives a
Nevada corporation of its capacity to sue under Nevada law.
Section 78.175(2) provides that, upon revocation of the char-
ter, a corporation’s “right to transact business is forfeited.”
Although the term “transact business” is not defined within
section 78.175, nor in the set of general definitions applicable
to section 78.175, see Nev. Rev. Stat. § 78.010, both the bank-
ruptcy court and the district court interpreted this term to
mean, among other things, that a corporation encompassed by
the statute could not initiate or prosecute lawsuits. The district
court explained, without citation, that section 78.175(2) “un-
ambiguously prohibits a corporation who i[s] i[n] default on
the requisite filing obligations from transacting any business.
This would include suing a debtor in an adversary proceed-
ing.” Krause similarly argues that the statutory language of
section 78.175(2) “is unambiguous with respect to the termi-
nation of the corporation’s right to transact business, which
necessarily includes the right to pursue litigation” (emphasis
added).

   We cannot agree that the “plain language” of section
78.175(2) controls, and we are unaware of any controlling
precedent from the Nevada courts on this question. Although
the statute prohibits transacting business, whether or not
14388                   IN THE MATTER OF KRAUSE
transacting business includes pursuing litigation remains
ambiguous. Cf. Merriam-Webster’s Collegiate Dictionary
167, 1327 (11th ed. 2005) (“Business . . . 3a: a usually com-
mercial or mercantile activity engaged in as a means of liveli-
hood”) (“Transact . . . 2: to carry on the operation or
management of”). Some corporations are primarily in the
business of collecting debts and/or filing lawsuits. But most
corporations are primarily engaged in some other business.
For example, ASRN and SMI were in the business of creating
and distributing radio programming. The term “transact busi-
ness” probably could be construed to include pursuing litiga-
tion without doing violence to the text of section 78.175(2).
Nevertheless, without guidance from the Nevada courts, we
cannot conclude that it must necessarily be so construed.6

B. The powers of corporate directors under section
78.175(5)

   Assuming the statutory term “transact business” in section
78.175(2) includes the filing of lawsuits, ASRN and SMI had
forfeited their right to file lawsuits at the time they filed their
complaint. We are unsure, however, whether the corporations’
directors had the right to file lawsuits on behalf of the corpo-
   6
     The specific uses of the term “transact business” in related provisions
of the Nevada Revised Statutes do not necessarily support the notion that
pursuing litigation constitutes transacting business under section
78.175(2). For example, with regard to foreign corporations,
“[m]aintaining, defending or settling any proceeding” in Nevada is listed
as one of numerous “[a]ctivities not constituting transaction of business.”
Nev. Rev. Stat. § 80.015 (emphasis added). Cf. id. § 80.055(1)(b) (provid-
ing specifically that a foreign corporation which has defaulted on its quali-
fication requirements “may not commence or maintain any action or
proceeding” in Nevada courts). Further, a dissolved corporation which
continues in existence only for the purpose of winding up “continues as
a body corporate for the purpose of prosecuting and defending suits” as
well as collecting its debts and discharging its obligations—though it may
not “continu[e] the business for which it was established.” Id. § 78.585;
see also Clipper Air Cargo, Inc. v. Aviation Prods. Int’l, Inc., 981 F. Supp.
956, 958 (D.S.C. 1997) (citing Nev. Rev. Stat. § 78.585).
                       IN THE MATTER OF KRAUSE                       14389
rations. As noted above, section 78.175(5) specifically pro-
vides that when a corporation’s charter is revoked—and its
right to “transact business” thus forfeited—the corporation’s
“property and assets” shall be “held in trust by the directors
of the corporation as for insolvent corporations.” Nev. Rev.
Stat. § 78.175(5). This suggests that the corporation, itself, is
stopped dead by revocation of the charter, but that the direc-
tors step into its shoes, at least for some purposes. Cf. Porter
v. Tempa Mining & Milling Co., 93 P.2d 741, 745 (Nev.
1939) (providing, under previous version of statute, that cor-
poration was “dead for all purposes” other than those pre-
served by statute).7 Moreover, under Nevada insolvency law,
a receiver or trustee for an insolvent corporation specifically
acquires the power to file suit to “recover[ ] any estate, prop-
erty, damages or demands existing in favor of the corpora-
tion,” Nev. Rev. Stat. § 78.634(2)(b), which would seem to
include the outstanding judgment sued upon in this case.

   If the directors of ASRN and SMI, like trustees of insolvent
corporations in Nevada, were empowered to sue to collect
ASRN and SMI’s debts, then the bankruptcy court should not
have dismissed this case, but should have granted their
request for leave to join the directors as the real parties in
interest. See Fed. R. Civ. P. 17(a); cf. Nev. Rev. Stat. § 78.695
(“[U]pon application [a receiver] shall be substituted as party
plaintiff . . . in the place and stead of the corporation in any
suit or proceeding at law or in equity which was pending at
the time of his appointment.”)
  7
    On similar facts, a district court in the District of South Carolina has
relied on Porter to conclude that the powers of a Nevada corporation
whose charter has been revoked for failure to satisfy annual filing require-
ments should be determined by reference to the rules for dissolved corpo-
rations. See Clipper Air Cargo, Inc. v. Aviation Prods. Int’l, Inc., 981 F.
Supp. 956, 58-59 & nn. 2-5 (D.S.C. 1997) (holding that a corporation
whose charter has been revoked under section 78.175(2) retains the pow-
ers of a dissolved corporation, as provided in section 78.585). This
approach, however, appears to conflict with the express statement in sec-
tion 78.175(5) that the directors of the corporation must hold its property
in trust “as for insolvent corporations.” (emphasis added).
14390                  IN THE MATTER OF KRAUSE
C.    The effect of reinstatement

   Assuming (1) that “transact[ing] business” under section
78.175(2) includes pursuing litigation and (2) that the corpo-
rations’ directors were not empowered to act in the corpora-
tions’ stead, we are yet unsure whether the bankruptcy court
was correct to dismiss the case due to the revocation of ASRN
and SMI’s charters. Although we have found no controlling
Nevada case law on this question, under the law of many
other states, dismissal would have been improper where the
charters had been reinstated before the court ruled on the
motion or within the time period allowed by the court.8 Fur-
thermore, in somewhat analogous circumstances involving
foreign corporations, the Nevada Supreme Court recently
changed course from a strict approach to capacity to sue,
resulting in forfeitures, to a more tolerant regime. See Execu-
tive Mgmt. 38 P.3d at 876 (“Henceforth, the district court
should stay an unqualified foreign corporation’s action until
the foreign corporation qualifies. Failure to promptly qualify,
however, could result in dismissal.”).9
  8
     See 23 A.L.R. 5th 744 § 8[a] (1994) (“The majority of courts have held
that where the statute suspends corporate powers until compliance with the
statutory requirements is made, compliance, after suit, is sufficient to
remove the corporation’s disqualification to carry on the suit.”); see also
3 Model Bus. Corp. Act Ann. (“MBCA”) § 14.21 (2008) (providing that
an “administratively dissolved” corporation “continues its corporate exis-
tence but may not carry on any business except that necessary to wind up
and liquidate its business and affairs under section 14.05”); id. § 14.05
(stating that winding up specifically includes “collecting its assets,” and
that dissolution does not “prevent commencement of a proceeding by . . .
the corporation in its corporation name.”); cf. Executive Mgmt., 38 P.3d at
875 (noting that Nevada has adopted “parts” of the MBCA by statute). But
see 23 A.L.R. 5th 744 § 8[b] (noting that at least three states have taken
the opposite, harsher approach adopted by the bankruptcy court in this
case).
   9
     We note that Krause argues that, even if the rule established by Execu-
tive Management applied to domestic corporations, ASRN and SMI can-
not benefit from such a rule because they did not “promptly” obtain
reinstatement of their corporate charters. Krause would measure prompt-
                       IN THE MATTER OF KRAUSE                     14391
   The bankruptcy court and the district court correctly held
that Executive Management is not controlling precedent
because it construes a different statute, currently found at sec-
tion 80.055, governing qualification of foreign corporations
doing business in Nevada. Nonetheless, that does not make
Executive Management entirely irrelevant. The district court
further distinguished Executive Management by explaining
that “the court . . . engaged in statutory construction of N.R.S.
[section 80.055] [only] because the court found that the plain
language of the statute was ambiguous.” Unlike the ambiguity
in section 80.055, the district court found that section
78.175(2) is “unambiguous.” As noted above, however, we
disagree with the district court; in our view the term “transact
business” in section 78.175(2) is ambiguous. Moreover, in
Executive Management, the Nevada Supreme Court adopted
a “more forgiving approach” to interpretation of an ambigu-
ous forfeiture provision, choosing to avoid the “extraordinar-
ily harsh” result of dismissal and providing an opportunity for
technical defaults to be cured and cases to be decided on the
merits. See 38 P.3d at 875-76. In light of the Nevada Supreme
Court’s approach in Executive Management, the court might
apply a similar forgiving approach to the ambiguous forfeiture
provision at issue in this case. See id. at 876 (“[T]he fact that
the [Nevada] Secretary of State is willing to reinstate foreign
corporations . . . and forgive the fault in every respect . . .
[including giving complete retroactive effect to the reinstate-
ment] indicates that failing to qualify is not so egregious that
it warrants dismissal with prejudice, what is perhaps a court’s
most severe civil penalty.”); cf. Nev. Rev. Stat. § 78.180(5)

ness from either the original revocation of the charter or from the filing
of the complaint. Under Executive Management’s discussion of prompt-
ness, however, we would be inclined to hold that promptness is measured
from the point where the corporation is put on notice that its capacity to
sue is in issue, and that ASRN and SMI’s reinstatements, coming within
one month of Krause’s motion to dismiss, were therefore prompt. We, of
course, welcome any clarification that the Nevada Supreme Court may
wish to provide as to the proper measure of “promptness.”
14392                 IN THE MATTER OF KRAUSE
(providing that reinstatement of domestic corporation’s
revoked charter “reinstates the corporation’s right to transact
business as if such right had at all times remained in full force
and effect”).

D. Assurance that questions of Nevada law are
dispositive

  Although the issues in this appeal largely revolve around
Nevada law, Krause raises one argument of federal law
which, if correct, would moot the state-law inquiry. In a mem-
orandum disposition filed simultaneously with this order,
however, we reject that federal-law argument. Therefore, the
Nevada Supreme Court’s interpretation of Nevada law will be
determinative of this appeal.

III.    Question of law

  With the above discussion as a predicate, we certify to the
Nevada Supreme Court the following question of law:

          Under Nevada law, may a domestic corporation
       whose charter has been revoked under Nevada
       Revised Statutes section 78.175(2) prosecute a law-
       suit either (a) in its own corporate name or (b)
       through its directors? If not, is the defendant entitled
       to have such a lawsuit dismissed with prejudice, or
       must the plaintiff corporation first be given a reason-
       able opportunity to reinstate its charter? Cf. Execu-
       tive Mgmt. Ltd. v. Ticor Title Ins. Co., 38 P.3d 872
       (Nev. 2002).

   We recognize that the Nevada Supreme Court may rephrase
the question as it deems necessary. Palmer v. Pioneer Inn
Assocs. Ltd., 59 P.3d 1237, 1238 (Nev. 2002) (rephrasing and
answering our certified question).
                     IN THE MATTER OF KRAUSE                 14393
IV.   Conclusion

   It appears to this court that there is no controlling precedent
of the Nevada Supreme Court with regard to the determina-
tive issues of Nevada law raised by this case. We therefore
respectfully request that the Nevada Supreme Court accept
and decide the certified question. We agree that “[t]he written
opinion of the [Nevada] Supreme Court stating the law gov-
erning the questions certified . . . shall be res judicata as to the
parties.” Nev. R. App. P. 5(g).

  The clerk of this court shall forward a copy of this order,
under official seal, to the Nevada Supreme Court, along with
copies of all briefs and excerpts of record that have been filed
with this court.

  IT IS SO ORDERED.

  Respectfully submitted, Raymond C. Fisher and Richard A.
Paez, Circuit Judges, and James L. Robart, District Judge.

  __________________

  Raymond C. Fisher
  United States Circuit Judge, presiding
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.